DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Election/Restrictions
Applicant’s election without traverse of invention I, Claims 1-9 and 24-36, in the reply filed 03/25/2022is acknowledged. 

Specification Objections
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The above are only examples of such informalities.  The Applicant is required to review the entire specification and correct all such informalities.

                                                       Reference of prior art 

Bachrach et al.  (US 20160327950, VIRTUAL CAMERA INTERFACE AND OTHER USER INTERACTION PARADIGMS FOR A FLYING DIGITAL ASSISTANT).
Vaughn et al.  (US 9469394, Adjustable Weight Distribution For Drone).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 24-26, 30-34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachrach.

Re claim 24    Referring to the figures and the Detailed Description, Bachrach fig. 6 discloses: 
 An aerial vehicle comprising: a central body (fig. 6 below, body of item 100); and
 a plurality of rotor assemblies coupled to the central body (fig. 6, items 110), the plurality of rotor assemblies including: camera
a first rotor assembly comprising: a first image capture device arranged on a top surface of the first rotor assembly (¶ 0044, fig. 6 below, items 602, as suggested in the drawing, and for viewing every angle ); and 
a first powered rotor arranged on a bottom surface of the first rotor assembly (¶ 0044 and fig. 6 below, items 110, 602, a first powered rotor arranged on a bottom surface of the first rotor assembly as suggested in the drawing, and for viewing every angle); and 
However Bachrach fig. 6 fails to teach as disclosed by Bachrach fig. 1: a second rotor assembly comprising: a second image capture device arranged on a bottom surface of the second rotor assembly (item 114); 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention was filed to add the Bachrach fig. 1 teachings of a second rotor assembly comprising: a second image capture device arranged on a bottom surface of the second rotor assembly into the Bachrach fig. 6 to view an opposite field to the first image capture device and unimpeded by the rotor.
 a second powered rotor arranged on a top surface of the second rotor assembly (Bachrach fig. 1, item 110).

    PNG
    media_image1.png
    612
    797
    media_image1.png
    Greyscale
 
Re claim 25    Referring to the figures and the Detailed Description, Bachrach fig. 6, as modified above, discloses: 
 The aerial vehicle of claim 24, wherein the central body extends along a longitudinal axis from a forward end to an aft end, the central body having a port side and a starboard side on opposite sides of the longitudinal axis (see fig. above).

Re claim 26    Referring to the figures and the Detailed Description, Bachrach fig. 6, as modified above, discloses: 
The aerial vehicle of claim 25, wherein the first rotor assembly extends from the port side of the central body proximate to the forward end of the central body; wherein the second rotor assembly extends from the port side of the central body proximate to the aft end of the central body; and wherein the plurality of rotor assemblies further include: a third rotor assembly extending from the starboard side of the central body proximate to the forward end, the third rotor assembly comprising: a third image capture device arranged on a top surface of the third rotor assembly; and a third rotor arranged on a bottom surface of the third rotor assembly; and a fourth rotor assembly extending from the starboard side of the central body proximate to the aft end, the fourth rotor assembly comprising: a fourth image capture device arranged on a bottom surface of the fourth rotor assembly; and a fourth powered rotor arranged on a top surface of the fourth rotor assembly (see fig. above, the combination of Bachrach fig. 6 and Bachrach fig. 1 disclose the location of the rotors and the cameras as recited in the claim).

Re claim 30    Referring to the figures and the Detailed Description, Bachrach fig. 6, as modified above, discloses: 
 The aerial vehicle of claim 24, wherein the first image capture device and second image capture device have overlapping fields of view (¶ 0044, see fig. 6, depicts overlapping fields of view of the first and second image capture devices).

Re claim 31    Referring to the figures and the Detailed Description, Bachrach fig. 6, as modified above, discloses: 
 The aerial vehicle of claim 24, wherein at least one of the first image capture device and the second image capture device have a field of view of at least 180 degrees (¶ 0044, see fig. 6, depicts overlapping fields of view of at least 180 degrees of the first and second image capture devices).

Re claim 32    Referring to the figures and the Detailed Description, Bachrach fig. 6, as modified above, discloses: 
 The aerial vehicle of claim 24, further comprising: a computer system configured to: process images captured by the first and second image capture device (¶ 0037); generate a planned trajectory for the aerial vehicle through a physical environment based on the processing of the images (¶ 0037); and control any one or more of the first powered rotor or second powered rotor to autonomously maneuver the aerial vehicle along the planned trajectory (¶ 0022, 0025 and 0083, to travel autonomously fly and track a moving target “skier” the aerial vehicle may be preset to fly a choreographed pattern in relation to a point of reference including dramatic fly-bys, pullouts and zooms).

Re claim 33    Referring to the figures and the Detailed Description, Bachrach fig. 6, as modified above, discloses: 
 The aerial vehicle of claim 24, wherein at least one of the first rotor assembly or second rotor assembly includes: a support arm that extends from a wall of the central body to a rotor housing (see fig above).

Re claim 34    Referring to the figures and the Detailed Description, Bachrach fig. 6, as modified above, discloses the claimed invention except for at least a portion of the support arm, the wall of the central body, and the rotor housing are formed as a unitary part in the construction of the aerial vehicle.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have at least a portion of the support arm, the wall of the central body, and the rotor housing are formed as a unitary part in the construction of the aerial vehicle to increase the rigidity of the structure, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Re claim 36    Referring to the figures and the Detailed Description, Bachrach fig. 6, as modified above, discloses: 
The aerial vehicle of claim 24, wherein the aerial vehicle is an unmanned aerial vehicle (UAV) (¶ 0021).

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachrach in view of Vaughn.

Re claim 35    Referring to the figures and the Detailed Description, Bachrach fig. 6, as modified above, discloses: 
The aerial vehicle of claim 24, wherein the first rotor assembly includes a first support arm that extends from the central body to a first distal end, wherein the first powered rotor is arranged on the bottom surface of the first rotor assembly proximate to the first distal end, and wherein the first image capture device is arranged on the top surface of the first rotor assembly; and wherein the second rotor assembly includes a second support arm that extends from the central body to a second distal end, wherein the second powered rotor is arranged on the top surface of the second rotor assembly proximate to the second distal end, and wherein the second image capture device is arranged on the bottom surface of the second rotor assembly (see fig. above, the combination of Bachrach fig. 6 and Bachrach fig. 1 disclose the location of the rotors and the cameras as recited in the claim).
However Bachrach fig. 6, as modified above, fails to teach as disclosed by Vaughn: the first image capture devices at a location along the first and second support arms that is substantially between the first and second powered rotors and the central body of the aerial vehicle (item 570).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention was filed to add the Vaughn teachings of the first image capture devices at a location along the first and second support arms that is substantially between the first and second powered rotors and the central body of the aerial vehicle into the Bachrach fig. 6, as modified above, to be used as the repositionable weight.

Allowable Subject Matter 
Claims 1-9 are allowed.
       Claims 27-29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office.
The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination. 
       As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP ~ 707.07(a).

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642